Citation Nr: 0507093	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-30 539	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for melanoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to January 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Subsequent to the AOJ's certification of the veteran's appeal 
to the Board in January 2004, the Board received a letter 
from the veteran in February 2004, alleging he had been 
treated for skin cancer in the 1950's from several 
facilities.  He specifically stated that he was treated at a 
VA medical center in Boston that had since closed.  These 
putative records are pertinent to the claim for service 
connection for melanoma and are within the control of VA.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The veteran also 
claims he was treated at the Chelsea Soldiers Home Clinic, as 
well as by a Dr. Ronald Hamburger and an unidentified primary 
care physician.  These records may also be relevant to his 
claim.  Inasmuch as it appears that additional action by the 
AOJ may be fruitful in either obtaining these VA and private 
records, or documenting information that such records do not 
exist, the Board determines that further development is 
warranted.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his melanoma and associated skin 
cancers.  After the veteran has signed 
the appropriate releases, the AOJ should 
attempt to obtain copies of all treatment 
records identified by the veteran, to 
include those from the Chelsea Soldiers 
Home Clinic, and from Dr. Ronald 
Hamburger.  In addition, the AOJ should 
attempt to obtain all records of 
treatment from the VA Medical Center in 
Boston, Massachusetts, that was formerly 
located on Court Street, dated from the 
date of the veteran's discharge to the 
present.  Any records received should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AOJ 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of any unsuccessful 
efforts in this regard.

2.  Upon completion of the foregoing 
development, the AOJ must review all the 
evidence of record.  If the benefit 
sought on appeal remains adverse to the 
veteran, the AOJ should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




